ORDER

PER CURIAM:
AND NOW, this 5th day of February, 2001, Carol Marie Gordon having been indefinitely suspended from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland dated June 26, 1997, and having been disbarred from the practice of law in the District of Columbia by Order of the District of Columbia Court of Appeals dated November 5, 1998; the said Carol Marie Gordon having been directed on November 30, 2000, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Carol Marie Gordon is disbarred from the practice of law in this Commonwealth, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.